Citation Nr: 0833473	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for status post 
bilateral orchiopexy for testalgia, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from December 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified before 
the undersigned at a hearing held at the RO in October 2006. 

In October 1988, the veteran filed a formal claim for 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Jurisdiction over the claims file was thereafter permanently 
transferred to another RO the next month, and it appears that 
as a result, his TDIU claim was never adjudicated by VA.  
Although he is currently employed, the Board points out that 
38 C.F.R. § 4.16 authorizes VA to assign a TDIU rating based 
upon a veteran's temporary inability to follow a 
substantially gainful occupation.  See VAOPGCPREC 5-2005.  

In addition, in a May 2005 statement, the veteran suggested 
that he has developed a psychiatric disorder secondary to the 
disorder at issue in this appeal.  In light of the above, the 
Board hereby refers the issues of entitlement to a TDIU and 
whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last afforded an examination in connection 
with this appeal in June 2004, at which time his testicles 
were described as normal in appearance.  In May 2005, the 
veteran contended that his disorder had deteriorated since 
April 2004.  In April 2006, he specifically contended that he 
had atrophy affecting both testicles (which, if true, would 
support assignment of a higher evaluation for the disability 
at issue in this appeal).  At his hearing before the 
undersigned, the veteran again argued that his disability had 
worsened since the June 2004 VA fee basis examination.

Given the veteran's statements and testimony suggesting that 
his status post bilateral orchiopexy for testalgia has 
increased in severity since the last examination in June 
2004, the Board finds that further VA examination of the 
veteran is necessary.  Cf. Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
veteran's service-connected status post 
bilateral orchiopexy for testalgia.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner is specifically 
requested to comment on any right and/or 
left testicle atrophy present.  The 
examiner should also provide an opinion 
as to the impact of the veteran's status 
post bilateral orchiopexy for testalgia 
on his employability.  The rationale for 
all opinions expressed should be 
explained.  The claims file must be made 
available to and reviewed by the 
examiner.

2.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  The RO should also 
determine whether this case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


